Title: From Benjamin Franklin to Richard and Sarah Bache, 27 July 1783
From: Franklin, Benjamin
To: Bache, Richard,Bache, Sarah Franklin


          
            
              Dear Son and Daughter,
              Passy, July 27, 1783
            
            I have received lately several Letters from you, which gave me a great deal of
              Pleasure, as they inform’d me of your Welfare and that of the Children.
            Being inform’d that Benny had been ill of a Fever, and that he was dejected &
              pin’d at being so long absent from his Relations, I sent for him to come to me during
              the Vacation of the Schools. He is
              accordingly now here, and I have great Satisfaction in finding him so well grown, and
              so much improv’d in his Learning and Behaviour. I am not determin’d at present whether to send
              him back, or procure him Masters under whose Direction he may continue his Studies
              here.
            If the Congress do not dismiss me as I have desired, I wish you would send me in the Fall by any
              Vessel coming to Havre de grace, some Newtown
              Pippins, some more Grafts of that Fruit: the former enclos’d in the Tin Case were too
              dry; they should have had a little moist Earth with them. I have not yet heard how
              those in Wax succeeded, as they went far into the Country. I wish too for some of our Chestnuts &
              Hickery Nuts. I also desire another Box of Mr Bartram’s Seeds; and let me know the
                Price.
            Mr Restife left your Letters yesterday when I happen’d to be out.— Col. Cambray has
              been here a long time.
            I am frequently solicited for Letters of Recommendation by Friends whom I cannot
              refuse, tho’ I believe they do not always well know the Persons they solicit for; and I trouble you with those Letters. I would have you observe, that when
              I recommend a Person simply to your Civilities & Counsels, I mean no more than
              that you should give him a Dinner or two, & your best Advice if he asks it; but by
              no means that you should lend him Money: For many I believe go to America with very
              little; and with such Romantic Schemes and Expectations as must end in Disappointment
              and Poverty. I dissuade all I can, those who have not some useful Trade or Art by
              which they may get a living; but there are many who hope for Offices & Public
              Employments, who value themselves and expect to be valued by us for their Birth or
              Quality, tho’ I tell them those Things bear no Price in our Markets.— But Fools will
              ruin themselves their own way.— There is one there at present, whose Father obtain’d
              of me by means of Friends a Letter recommending him to your Notice, and the Son upon
              the Strength of it now writes me a long Epistle pressing me to prevail with his Father
              to send him what he is much in want of, 10,000 Livres. I know nothing of either Son or
              Father.
            I am glad Miss Beckwith is likely to succeed with you. I take her to be a Person of
              real Merit, and am glad you have been able to render her any Service.
            I received duly the Bills you sent me. Let me know whether you have got home my Library: and also whether you have been
              paid for the Printing Letters sold to Lancaster and Virginia.
            I enjoy at present as good a State of Health as I have had for many Years; and I
              still continue to be esteem’d and belov’d by this amiable Nation, and have probably
              much more Respect shown me than I should have at home; yet I long to be there before I
              die, and I wish to set out while I have Strength to bear the Voyage; but I have not as
              yet receiv’d the Permission of Congress; and the Settlement of my Accts. will I
              apprehend necessarily detain me another Winter.
            
            Ben writes. I am ever, my dear
              Children, Your affectionate Father
            
              B Franklin
            
          
          
            [Note by William Temple Franklin:] I
              am afraid I shall hardly have time to write I therefore here send my most affece.
              Respects
            
              W. T. F.
            
          
        